           Case 2:19-cr-00069-JMV Document 96 Filed 12/18/19 Page 1 of 1 PageID: 85
                                 UNITED STATED DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                    MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                            DATE: 12/18/19
JUDGE: JOHN MICHAEL VAZQUEZ
COURT REPORTER: Lisa A. Larsen

TITLE OF CASE:                                            DOCKET# 19-69

UNITED STATES OF AMERICA
           vs.

Arthur Martin


APPEARANCES:

Anthony Moscato, AUSA
Lakshmi Herman, AUSA
John Arsenault, Esq.for Defendant
Kimberly Artist, Probation Officer
Defendant present.

Nature of Proceedings: SENTENCING ON Count One

Imprisonment – Time Served
Supervised Release – 3 years
Special conditions: alcohol testing and treatment; new debt restrictions; financial disclosure;
motor vehicle compliance; self-employment/business disclosure.
Fine: $12,000
Special Assessment - $100.00 due immediately.
Defendant advised of right to appeal.


Time Commenced: 2:00
Time Adjourned: 3:00
Total Time: 1:00


                                                 RoseMarie Olivieri
                                                 SENIOR COURTROOM DEPUTY
